MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Mar 27 2019, 10:20 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
David L. Joley                                               Curtis T. Hill, Jr.
Fort Wayne, Indiana                                          Attorney General of Indiana
                                                             Samuel J. Dayton
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Emmanuel Stacy,                                              March 27, 2019
Appellant-Defendant,                                         Court of Appeals Case No.
                                                             18A-CR-2461
         v.                                                  Appeal from the Allen Superior
                                                             Court
State of Indiana,                                            The Honorable Samuel R. Keirns,
Appellee-Plaintiff                                           Magistrate
                                                             Trial Court Cause No.
                                                             02D05-1803-F5-701




1
  There is some confusion regarding the trial court cause number. The trial transcript, the sentencing hearing
transcript, Appellant’s Appendix, and Appellant’s Brief label it under Cause No. 02D05-1803-F5-70, whereas
Appellee’s Brief and the Chronological Case Summary label it under Cause No. 02D06-1803-F5-70. Given
that the core trial documents all use the same number, we will use Cause No. 02D05-1803-F5-70.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2461 | March 27, 2019                     Page 1 of 6
      Baker, Judge.


[1]   Emmanuel Stacy appeals his conviction for one count of Level 5 Felony

      Domestic Battery Resulting in Serious Bodily Injury, 2 arguing that the evidence

      was insufficient to support the conviction. Finding that the evidence was

      sufficient, we affirm.


                                                        Facts
[2]   On January 16, 2018, Dawn Macron was driving when she noticed two people

      fighting inside a blue Dodge Neon in front of her. After slowing down, Macron

      saw a woman, Sarah Del Cid, being pushed out of the passenger side of the

      moving car. According to Macron, Del Cid “landed on the ground[,]” her “butt

      hit[] the ground,” she “bounced on the sidewalk,” and “[h]er shoulders went

      out.” Trial Tr. Vol. I p. 122-23. Del Cid and Stacy have been in a relationship

      for three years. Del Cid testified that the two were living together, and on the

      day of this incident, she had been with Stacy in his car at some point. Records

      show that Stacy had a blue Dodge Neon registered in his name.


[3]   Macron did not see who was driving the vehicle. She followed the Dodge Neon

      until she discovered that the car had no license plate. She called 911. Fort

      Wayne Police Officer Brendon Dubberly was driving nearby when some people

      flagged him down to tell him that a woman had just been “thrown out of a




      2
          Ind. Code §§ 35-42-2-1.3(a)(1), -1.3(c)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2461 | March 27, 2019   Page 2 of 6
      vehicle.” Id. at 129. Officer Dubberly saw Del Cid, turned around, and

      attempted to help her. By the time he reached Del Cid, two unidentified

      individuals had already placed her in their car. Officer Dubberly tried to get

      their contact information and to call for medical attention, but they declined.


[4]   The two individuals then took Del Cid, who was unconscious, to the home of

      her sister, Penny Quinn. Quinn called 911 after Del Cid did not regain

      consciousness. A few minutes later, emergency personnel and police officers

      arrived. Del Cid continued slipping in and out of consciousness. Sergeant

      Christopher Reed overheard Del Cid mention, while awake, that “she was

      thrown from a vehicle by her boyfriend.” Id. at 141. Emergency personnel took

      her to the hospital, where medical staff observed that she had abrasions,

      bruising, and contusions. Later that evening, a man named Steven Cox picked

      up the two sisters from the hospital. Del Cid testified that she had recently met

      Cox, and Quinn testified that she had never heard of him. In fact, Quinn was

      surprised Del Cid did not call Stacy to pick them up.


[5]   On March 7, 2018, the State charged Stacy with one count of Level 5 felony

      domestic battery resulting in serious bodily injury and one count of Level 6

      felony strangulation. The State tried Stacy from August 7-8, 2018. During the

      trial, Del Cid testified that she could not remember what had happened that

      day. She could neither confirm nor deny that Stacy had pushed her out of the

      moving vehicle. Midway through the jury trial, the State moved to dismiss the

      Level 6 felony strangulation count, which the trial court granted. The jury



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2461 | March 27, 2019   Page 3 of 6
      found Stacy guilty as charged. On September 12, 2018, the trial court sentenced

      Stacy to four years in the Department of Correction (DOC). Stacy now appeals.


                              Discussion and Decision
[6]   Stacy’s sole argument on appeal is that the evidence was insufficient to convict

      him of Level 5 felony domestic battery resulting in serious bodily injury. When

      reviewing the sufficiency of the evidence supporting a conviction, we must

      affirm if the probative evidence and reasonable inferences drawn from the

      evidence could have allowed a reasonable trier of fact to find the defendant

      guilty beyond a reasonable doubt. McHenry v. State, 820 N.E.2d 124, 126 (Ind.

      2005). It is not our job to reweigh the evidence or to judge the credibility of the

      witnesses, and we consider any conflicting evidence most favorably to the trial

      court’s ruling. Wright v. State, 828 N.E.2d 904, 906 (Ind. 2005).


[7]   To convict Stacy of Level 5 felony domestic battery resulting in serious bodily

      injury, the State was required to prove beyond a reasonable doubt that Stacy (1)

      knowingly or intentionally (2) touched (3) a family or household member (4) in

      a rude, insolent, or angry manner, and (5) the offense resulted in serious bodily

      injury to the family or household member. I.C. §§ 35-42-2-1.3(a)(1), -1.3(c)(1).


[8]   First, it is undisputed that someone touched Del Cid in a rude, insolent, or

      angry manner, resulting in serious bodily injury. The medical staff observed

      abrasions, bruising, and contusions all along Del Cid’s body, and Del Cid

      suffered an extended period of unconsciousness and pain after she was pushed


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2461 | March 27, 2019   Page 4 of 6
      out of the Dodge Neon. Multiple eyewitnesses, including Macron, Quinn, and

      Sergeant Reed, either saw the incident occur or assisted Del Cid with her

      injuries immediately after the incident. At issue, Stacy contends, is the identity

      of the driver in the blue Dodge Neon who pushed Del Cid out of the car. Stacy

      argues that the evidence is insufficient to prove that he was the driver, and,

      therefore, to convict him of domestic battery. We find Stacy’s argument

      unavailing.


[9]   A criminal conviction may properly rest entirely upon circumstantial evidence.

      Hampton v. State, 961 N.E.2d 480, 486 (Ind. 2012). Del Cid was with Stacy on

      January 16, 2018, and though she could not remember all that had happened,

      she testified that she was with him in his car at some point that day. The two

      had been living together and had been in a relationship for three years.

      Additionally, even though the Dodge Neon in question did not have a license

      plate, the State proved that a blue Dodge Neon was registered in Stacy’s name.

      Quinn knew that Stacy and Del Cid were dating, and she found it strange that

      Steven Cox, unknown to her at the time, picked her and Del Cid up from the

      hospital rather than Stacy. Furthermore, Sergeant Reed testified that at Quinn’s

      home, he overheard Del Cid say that she was thrown from the vehicle by her

      boyfriend. A reasonable trier of fact could conclude from this evidence that

      Stacy, her boyfriend at the time, was the driver of the blue Dodge Neon who

      pushed Del Cid out of the car, thereby committing domestic battery. Therefore,

      the evidence is sufficient to support the conviction.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2461 | March 27, 2019   Page 5 of 6
[10]   The judgment of the trial court is affirmed.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2461 | March 27, 2019   Page 6 of 6